IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1782
                            Filed December 21, 2016


IN THE INTEREST OF I.M.,
Minor child,

K.B., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, David F.

Staudt, Judge.



      Mother appeals from the termination of her parental rights pursuant to

Iowa Code chapter 232 (2015). AFFIRMED.



      Nina M. Forcier of Forcier Law Office, P.L.L.C., Waterloo, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Melissa A. Anderson-Seeber of Juvenile Public Defender’s Office,

Waterloo, guardian ad litem for minor child.



      Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                        2


MCDONALD, Judge.

      Kristi, the mother, appeals from an order terminating her parental rights in

her child I.M. The juvenile court terminated the mother’s parental rights pursuant

to Iowa Code section 232.116(1)(e) and (f) (2015). The mother argues the State

failed to prove by clear and convincing evidence the statutory grounds

authorizing the termination of her parental rights; the State failed to prove

termination of her parental rights is in the best interest of the child; and the

strength of the parent-child bond should preclude termination of her parental

rights under the circumstances.       The standard of review and controlling

framework are well-established and need not be repeated herein. See, e.g., In re

M.W., 876 N.W.2d 212, 219–20 (Iowa 2016) (stating review is de novo and

setting forth the applicable “three-step analysis”); In re A.M., 843 N.W.2d 100,

110–11 (Iowa 2014) (same); In re M.S., No. 16-0975, 2016 WL 6269904, at *2

(Iowa Ct. App. Oct. 26, 2016) (discussing burden of production and persuasion).

      The child at issue came to the attention of the Iowa Department of Human

Services after the child’s younger sister presented in the emergency room with

significant injuries, including a skull fracture, subdural hematoma, and dislocated

teeth. The child died from the injuries. Medical staff concluded the injuries were

consistent with trauma and not consistent with accidental injury, as the mother

claimed.   I.M. was removed from the mother’s care, and the juvenile court

entered a no-contact order prohibiting the mother from having contact with the

child. The mother and her fiancé were suspects in the death of the child’s sibling

and were under criminal investigation during the pendency of this case. At the

time of the termination hearing, it appears the criminal investigation was
                                          3


proceeding. The mother was offered numerous services, but she refused them

throughout most of this case. After her fiancé was incarcerated for an offense

unrelated to the death of the child, the mother began to avail herself of services.

She made little to no progress. The record reflects she was unable to provide

the basic necessities for the child, including safe care. There is little reason to

belabor the facts and circumstances of the case any further; we can add little to

the termination order issued by the district court.

       On de novo review, we conclude the State established by clear and

convincing evidence termination of Kristi's rights was authorized pursuant to

section 232.116(1)(f). See In re A.B., 815 N.W.2d 764, 774 (Iowa 2012) (“When

the juvenile court terminates parental rights on more than one statutory ground,

we may affirm the juvenile court’s order on any ground we find supported by the

record.”). We conclude termination of the mother’s parental rights was in the

best interest of the child and no permissive exception should serve to preclude

the termination of her parental rights.       The judgment of the district court is

affirmed without further opinion. See Iowa Ct. R. 21.26(1)(a), (d), and (e).

       AFFIRMED.